Law Offices SEC ATTORNEYS, LLC 116 Court Street, Suite 707 New Haven, Connecticut 06511 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.823.9343 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters April 16, 2013 Filed via EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Classic Rules Judo Championships, Inc. To Whom It May Concern: On behalf of Classic Rules Judo Championships, Inc., Commission File Number 333-167451,I enclose Form 10-K Annual Report pursuant to the Securities and Exchange Act of 1934 for year endedDecember 31, 2012. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
